Title: To Thomas Jefferson from John Langdon, 26 January 1803
From: Langdon, John
To: Jefferson, Thomas


          
            Dear Sr. 
            Portsmouth Jany 26th. 1803
          
          I am honor’d with your favor of the 12th. Inst with one hundred dollars inclosed for the distressed sufferers by the late fire in this Town, this sum has been enter’d on our books from a friend, your name has been omitted, agreably to your directions; I pray you Sr. to Accept of my thanks in behalf of the sufferers for this generous donation, which shall be faithfully appropriated, to the benevolent purpose, intended. The Calamity has been great indeed, but it would have been much more felt, had the fire happen’d in any other part of the Town, many of the sufferers are still wealthy. I have lost one house, my Son in law, another, my Brother a warehouse, which were rented, we consider ourselves small sufferers, the lots remain we must double our deligence and build new houses. We are experiencing the great sympathy of our fellow Citizens, in our misfortune, not only in our own state, but thro’ the United States, the very generous donations made by the Citys of Philada. & New York with other Cities and Towns also by individuals, cannot fail to call forth our greatful Acknowledgements. Permit me Sr. to congratulate you on the flattering prospect of our Public affairs, the proceedings of our Government, cannot fail to give compleat satisfaction to every Republican and at the same time to silence, in some measure, the calumnies of the Federalists, who “sicken” at the sight of our prosperity, and are perpetually endeavouring to bring us into confusion, or into war with any Nation or Nations whatever they care not who or which, but thank God their attempts are vain. Peace will be our Glory, war would be our distruction; in my opinion even to meet Great Britain in our Commercial relations, on the ground of reciprocity for the present untill Negociation could take place, would be of Advantage. But these important affairs, I submit to superiour Judgemt. not doubting you’ll be good enough to pardon me for the liberty I have taken, 
          I have the honor to be Dear Sr. with the highest possable respect and consideration Your Obligd Hbl. Servt
          
            John Langdon
          
        